 Case 3:19-cv-01361-NJR Document 27 Filed 06/11/20 Page 1 of 1 Page ID #83
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNADO K. TAYLOR,
 #M235370,

                      Plaintiff,
                                               Case No. 19-cv-01361-NJR
 v.

 NURSE SARAH, et al.,

                      Defendants.

                              ORDER OF DISMISSAL

ROSENSTENGEL, Chief Judge:

       On May 12, 2020, Taylor’s motions for leave to proceed in form pauperis (“IFP”)

were denied as he has “struck out” under 28 U.S.C. § 1915(g) and did not meet the

requirements of the imminent danger exception (Doc. 26). Taylor was ordered to pay the

filing fee of $400.00 on or before June 3, 2020, and was warned that failure to comply

would result in dismissal of the action. Id.

       To date, Taylor has failed to pay the filing fee. Therefore, this action is

DISMISSED without prejudice for failure to comply with an Order of this Court. See FED.

R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34

F.3d 466 (7th Cir. 1994). All pending motions are DENIED as moot. The Clerk of Court is

DIRECTED to enter judgment and close this case.

       IT IS SO ORDERED.

       DATED: June 11, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge
